--------------------------------------------------------------------------------


Exhibit 10.6
 
REGISTRATION RIGHTS AGREEMENT




This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of February 6,
2007, is by and between DIGITAL ANGEL CORPORATION, a Delaware corporation (the
“Company”), and each of the entities whose names appear on the signature pages
hereof. Such entities are each referred to herein as an “Investor” and,
collectively, as the “Investors”.


The Company has agreed, on the terms and subject to the conditions set forth in
the Securities Purchase Agreement, dated as of the date hereof (the “Securities
Purchase Agreement”), to issue and sell to each Investor named therein (A) one
or more 10.25% Senior Secured Debentures in the form attached to the Securities
Purchase Agreement (each, a “Debenture” and, collectively, the “Debentures”) and
(B) a Warrant in the form attached to the Securities Purchase Agreement (each, a
“Warrant” and, collectively, the “Warrants”).


Upon the satisfaction or waiver of certain conditions, the Company is permitted
to pay the principal and interest on the Debentures in shares (the “Stock Option
Shares”) of its common stock, par value $0.005 per share (the “Common Stock”).
The Warrants are exercisable into shares of Common Stock (the “Warrant Shares”)
in accordance with their terms.


In order to induce each Investor to enter into the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended (the “Securities Act”), and under
applicable state securities laws.


In consideration of each Investor entering into the Securities Purchase
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.     DEFINITIONS.


For purposes of this Agreement, the following terms shall have the meanings
specified:


“Effective Date” means the date on which the Registration Statement is declared
effective by the Commission.


“Filing Deadline” means the forty-fifth (45th) calendar day following the
Closing Date.


“Holder” means any person owning or having the right to acquire, under the
Debentures or through exercise of the Warrants or otherwise, Registrable
Securities, including initially each Investor and thereafter any permitted
assignee thereof.


--------------------------------------------------------------------------------



“Registrable Securities” means the Stock Option Shares, the Warrant Shares and
any other shares of Common Stock (or other securities) issued or issuable
pursuant to the terms of the Debentures or the Warrants, and any shares of
capital stock issued or issuable from time to time (with any adjustments) in
replacement of, in exchange for or otherwise in respect of the Stock Option
Shares and the Warrant Shares.


“Registration Deadline” means the ninetieth (90th) calendar day following the
Closing Date; provided, however, that if the Commission reviews and has written
comments to the filed Registration Statement that would require the filing of a
pre-effective amendment thereto with the Commission, the Registration Deadline
shall mean the one hundred thirty fifth (135th) calendar day following the
Closing Date.


“Registration Period” has the meaning set forth in Section 2(b) of this
Agreement.


“Registration Statement” means a registration statement or statements prepared
in compliance with the Securities Act and pursuant to Rule 415 under the
Securities Act (“Rule 415”) or any successor rule providing for the offering of
securities on a continuous or delayed basis.


Capitalized terms used herein and not otherwise defined shall have the
respective meanings specified in the Securities Purchase Agreement.


All definitions contained in this Agreement are equally applicable to the
singular and plural forms of the terms defined. The words “hereof”, “herein” and
“hereunder” and words of similar import contained in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.


2.     REGISTRATION.


(a)    Filing of Registration Statement. On or before the Filing Deadline, the
Company shall prepare and file with the Commission a Registration Statement on
Form S-3 as a “shelf” registration statement under Rule 415 covering the resale
of a number of shares of Registrable Securities equal to two hundred percent
(200%) of the sum of (i) the number of Stock Option Shares that would be
issuable if the Debentures were then repaid in full in Stock Option Shares (and
not in cash) plus (ii) the number of Warrant Shares that would be issuable if
the Warrants were then exercised in full; in each such case, without regard to
any limitation or restriction on (x) the issuance of such Registrable Securities
or (y) the exercise of any Warrants. Such Registration Statement shall state, to
the extent permitted by Rule 416 under the Securities Act, that it also covers
such indeterminate number of additional shares of Common Stock as may become
issuable upon the repayment of the Debentures and exercise of the Warrants in
order to prevent dilution resulting from stock splits, stock dividends or
similar events.

2

--------------------------------------------------------------------------------



(b)    Effectiveness. The Company shall use its best efforts to cause the
Registration Statement to become effective as soon as practicable following the
filing thereof, but in no event later than the Registration Deadline. The
Company shall respond promptly to any and all comments made by the staff of the
Commission with respect to a Registration Statement, and shall submit to the
Commission, within two (2) Business Days after the Company learns that no review
of such Registration Statement will be made by the staff of the Commission or
that the staff of the Commission has no further comments on such Registration
Statement, as the case may be, a request for acceleration of the effectiveness
of such Registration Statement to a time and date not later than two (2)
Business Days after the submission of such request. The Company will maintain
the effectiveness of each Registration Statement filed pursuant to this
Agreement until the earlier to occur of (i) the date on which all of the
Registrable Securities eligible for resale thereunder have been publicly sold
pursuant to the Registration Statement or Rule 144, and (ii) the date on which
all of the Registrable Securities remaining to be sold under such Registration
Statement (in the reasonable opinion of counsel to the Company) may be
immediately sold to the public under Rule 144(k) under the Securities Act (“Rule
144(k)”) or any successor provision (the period beginning on the Registration
Deadline and ending on the earliest to occur of clause (i) or (ii) above being
referred to herein as the “Registration Period”) or until such later date as the
Company shall determine.


(c)    Registration Default. If (i) the Registration Statement is not filed on
or before the Filing Deadline or declared effective by the Commission on or
before the Registration Deadline, (ii) after a Registration Statement has been
declared effective by the Commission, sales of Registrable Securities (other
than such Registrable Securities as are then freely saleable pursuant to Rule
144(k)) cannot be made by a Holder under a Registration Statement for any reason
not within the exclusive control of such Holder or (iii) an amendment or
supplement to a Registration Statement, or a new registration statement,
required to be filed pursuant to the terms of Section 3(j), is not filed on or
before the date required thereby (each of the foregoing clauses (i), (ii) and
(iii) being referred to herein as a “Registration Default”), the Company shall,
no later than two (2) Business Days after the date on which such Registration
Default occurs, make a cash payment to each Holder equal to such Holder’s pro
rata share (based on the number of Registrable Securities then held by or
issuable to such Holder as compared to the number of Registrable Securities then
held by or issuable to all Holders; in each case, without regard to any
limitation or restriction on (x) the issuance of such Registrable Securities or
(y) the exercise of any Warrants) of one percent (1%) of the aggregate Purchase
Price paid by all Holders (such amount, the “Registration Default Payment
Amount”). In addition to the foregoing payment, the Company shall, for each
calendar month in which a Registration Default occurred and/or existed, make an
additional cash payment to each Holder equal to such Holder’s pro rata share of
the Registration Default Payment Amount (pro rated for partial months), and the
payment for each such calendar month shall be due on the last day of such
calendar month; provided, however, that if the applicable Registration Default
is cured prior to the end of a calendar month, then the cash payment for such
month shall be made no later than two (2) Business Days after the date on which
such Registration Default was cured. Notwithstanding the foregoing, the total
amount of liquidated damages payable by the Company pursuant to this Section
2(c) shall be capped at an aggregate amount of nine percent (9%) of the
aggregate Purchase Price paid by all Holders. Any such payment shall be in
addition to any other remedies available to each Holder at law or in equity,
whether pursuant to the terms hereof, under any of the other Transaction
Documents or otherwise.

3

--------------------------------------------------------------------------------



(d)    Allocation of Registered Shares. The initial number of Stock Option
Shares and Warrant Shares included in any Registration Statement and each
increase in the number thereof included therein shall be allocated pro rata
among the Holders based on the number of Registrable Securities then held by or
issuable to such Holder as compared to the number of Registrable Securities then
held by or issuable to all Holders (in each case, without regard to any
limitation or restriction on (x) the issuance of such Registrable Securities or
(y) the exercise of any Warrants). In the event that a Holder sells or otherwise
transfers any of such Holder’s Registrable Securities, each transferee shall be
allocated the portion of the then remaining number of Registrable Securities
included in such Registration Statement and allocable to such Holder.


(e)    Registration of Other Securities. During the period beginning on the date
hereof and ending on the Effective Date, the Company shall refrain from filing
any registration statement (other than (i) a Registration Statement filed
hereunder or that otherwise includes the Registrable Securities or (ii) a
registration statement on Form S-8 with respect to stock option plans and
agreements and stock plans currently in effect and disclosed in the Securities
Purchase Agreement or the schedules thereto). In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement filed by the Company on behalf of the Holders pursuant to the terms
hereof.
 
3.    OBLIGATIONS OF THE COMPANY.


In addition to performing its obligations hereunder, including, without
limitation, those pursuant to Section 2 above, the Company shall, with respect
to each Registration Statement:


(a)    prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act or to maintain the effectiveness of such Registration Statement
during the Registration Period, or as may be reasonably requested by a Holder in
order to incorporate information concerning such Holder or such Holder’s
intended method of distribution;


(b)    as soon as practicable following the Closing, take all steps necessary
and otherwise use its best efforts to secure the listing on the Principal Market
of all Registrable Securities issuable under the Debentures and upon exercise of
the Warrants, and at any Holder’s request, provide such Holder with reasonable
evidence thereof;


(c)    so long as a Registration Statement is effective covering the resale of
the applicable Registrable Securities owned by a Holder, furnish to each Holder
such number of copies of the prospectus included in such Registration Statement,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as such Holder may reasonably request
in order to facilitate the disposition of such Holder’s Registrable Securities;


(d)    use commercially reasonable efforts to register or qualify the
Registrable Securities under the securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested from
time to time by a Holder, and do any and all other acts or things which may
reasonably be necessary or advisable to enable such Holder to consummate the
public sale or other disposition of the Registrable Securities in such
jurisdictions; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such jurisdiction;

4

--------------------------------------------------------------------------------



(e)    notify each Holder immediately after becoming aware of the occurrence of
any event (but shall not, without the prior written consent of such Holder,
disclose to such Holder any facts or circumstances constituting material
non-public information) as a result of which the prospectus included in such
Registration Statement, as then in effect, contains an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and as promptly as practicable prepare and
file with the Commission and furnish to each Holder a reasonable number of
copies of a supplement or an amendment to such prospectus as may be necessary so
that such prospectus does not contain an untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing;


(f)    use commercially reasonable efforts to prevent the issuance of any stop
order or other order suspending the effectiveness of such Registration Statement
and, if such an order is issued, to use commercially reasonable efforts to
obtain the withdrawal thereof at the earliest possible time and to notify each
Holder in writing of the issuance of such order and the resolution thereof;


(g)   furnish to each Holder, on the date that such Registration Statement, or
any successor registration statement, becomes effective, a letter, dated such
date, signed by outside counsel to the Company and addressed to such Holder,
confirming such effectiveness and, to the knowledge of such counsel, the absence
of any stop order;


(h)   [Reserved]


(i)    permit counsel for each Holder to review such Registration Statement and
all amendments and supplements thereto, and any comments made by the staff of
the Commission and the Company’s responses thereto, within three Business Days
prior to the filing thereof with the Commission (or, in the case of comments
made by the staff of the Commission, within a reasonable period of time
following the receipt thereof by the Company); and


(j)    in the event that, at any time, the number of shares available under the
Registration Statement is insufficient to cover one hundred and twenty-five
percent (125%) of the Registrable Securities issued or issuable to the Holders
under the Debentures and the Warrants (such number to be determined (x) using
92% of the VWAP or the Exercise Price, as applicable, in effect at such time and
(y) without regard to any limitation or restriction on (1) the issuance of such
Registrable Securities or (2) the exercise of any Warrants) the Company shall
promptly amend such Registration Statement or file a new registration statement,
in any event as soon as practicable, but not later than the tenth (10th) day
following notice from a Holder of the occurrence of such event, so that such
Registration Statement or such new registration statement, or both, covers no
less than two hundred percent (200%) of the Registrable Securities issued or
issuable to the Holders under the Debentures and the Warrants (such number to be
determined (x) using 92% of the VWAP or the Exercise Price, as applicable, in
effect at such time and (y) without regard to any limitation or restriction on
(1) the issuance of such Registrable Securities or (2) the exercise of any
Warrants). The Company shall use its best efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof. Any Registration Statement filed pursuant to this Section
3(j) shall state that, to the extent permitted by Rule 416 under the Securities
Act, such Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable under the Debentures
and the Warrants in order to prevent dilution resulting from stock splits, stock
dividends or similar events. Unless and until such amendment or new Registration
Statement becomes effective, each Holder shall have the rights described in
Section 2(c) of this Agreement.

5

--------------------------------------------------------------------------------



4.
OBLIGATIONS OF EACH HOLDER.



In connection with the registration of Registrable Securities pursuant to a
Registration Statement, each Holder shall:


(a)    within three (3) Business Days after receipt of written request from the
Company, furnish to the Company in writing such information regarding itself and
the intended method of disposition of such Registrable Securities as the Company
shall reasonably request in order to effect the registration thereof;


(b)    upon receipt of any notice from the Company of the happening of any event
of the kind described in Sections 3(e) or 3(f) of this Agreement, immediately
discontinue any sale or other disposition of such Registrable Securities
pursuant to such Registration Statement until the filing of an amendment or
supplement as described in such Section 3(e) or withdrawal of the stop order
referred to in such Section 3(f), and use commercially reasonable efforts to
maintain the confidentiality of such notice and its contents;


(c)    to the extent required by applicable law, deliver a prospectus to the
purchaser of such Registrable Securities;


(d)    promptly notify the Company when it has sold all of the Registrable
Securities beneficially owned by it; and


(e)    notify the Company in the event that any information supplied by such
Holder in writing for inclusion in such Registration Statement or related
prospectus contains an untrue statement of material fact or omits to state a
material fact required to be stated therein or necessary to make such
information not misleading in light of the circumstances then existing; and
immediately discontinue any sale or other disposition of such Registrable
Securities pursuant to such Registration Statement until the filing of an
amendment or supplement to such prospectus as may be necessary so that such
prospectus does not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
 
5.
INDEMNIFICATION.



In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:

6

--------------------------------------------------------------------------------



(a)    the Company shall indemnify and hold harmless each Holder, the officers,
directors, employees, agents and representatives of such Holder, and each
person, if any, who controls such Holder within the meaning of the Securities
Act or the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
against any losses, claims, damages, liabilities or reasonable out-of-pocket
expenses (whether joint or several) (collectively, including reasonable legal
expenses or other expenses reasonably incurred in connection with investigating
or defending same, “Losses”), insofar as any such Losses arise out of or are
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in such Registration Statement under which such Registrable
Securities were registered, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, or (ii)
the omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Subject to the
provisions of Section 5(c) of this Agreement, the Company will reimburse such
Holder, and each such officer, director, employee, agent, representative or
controlling person, for any reasonable legal expenses or other out-of-pocket
expenses (promptly as such expenses are incurred) by any such entity or person
in connection with investigating or defending any Loss; provided, however, that
the foregoing indemnity shall not apply to amounts paid in settlement of any
Loss if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld), nor shall the Company be obligated
to indemnify any person for any Loss to the extent that such Loss arises out of
or is based upon (i) any omission to state a material fact required to be stated
therein or necessary to make statements therein not misleading that conforms in
all material respects to written information furnished by such person expressly
for use in such Registration Statement or (ii) a failure of such person to
deliver or cause to be delivered the final prospectus contained in the
Registration Statement and made available by the Company, if such delivery is
required by applicable law.


(b)    each Holder who is named in such Registration Statement as a selling
shareholder, acting severally and not jointly, shall indemnify and hold harmless
the Company, the officers, directors, employees, agents and representatives of
the Company, and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act, against any Losses to the
extent (and only to the extent) that any such Losses arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact stated
therein or any omission to state a material fact required to be stated therein
or necessary to make statements therein not misleading that conforms in all
material respects to written information furnished by such person expressly for
use in such Registration Statement. Subject to the provisions of Section 5(c) of
this Agreement, such Holder will reimburse any reasonable legal or other
expenses (promptly as such expenses are incurred) by the Company and any such
officer, director, employee, agent, representative, or controlling person, in
connection with investigating or defending any such Loss; provided, however,
that the foregoing indemnity shall not apply to amounts paid in settlement of
any such Loss if such settlement is effected without the consent of such Holder
(which consent shall not be unreasonably withheld); and provided, further, that,
in no event shall any indemnity under this Section 5(b) exceed the amount of the
net proceeds resulting from the sale of Registrable Securities by such Holder
under such Registration Statement.

7

--------------------------------------------------------------------------------



(c)    Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 5, promptly deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in and to assume the defense thereof with counsel selected by the
indemnifying party and reasonably acceptable to the indemnified party; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the reasonably incurred fees and expenses of such counsel to be
paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate under
applicable standards of professional conduct due to actual or potential
conflicting interests between such indemnified party and any other party
represented by such counsel in such action or proceeding. The failure by an
indemnified party to notify the indemnifying party within a reasonable time
following the commencement of any action or proceeding of which the indemnified
party is aware, to the extent materially prejudicial to such indemnifying
party’s ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 5 with respect to such
action or proceeding, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 5 or with respect to any
other action or proceeding.


(d)    In the event that the indemnity provided in Sections 5(a) or 5(b) is
unavailable or insufficient to hold harmless an indemnified party for any
reason, the Company and each Holder agree, severally and not jointly, to
contribute to the aggregate Losses to which the Company or such Holder (or its
respective officers, directors, employees, agents, representatives or
controlling persons), may be subject in such proportion as is appropriate to
reflect the relative fault of the Company and such Holder in connection with the
statements or omissions which resulted in such Losses; provided, however, that
in no case shall such Holder be responsible for any amount in excess of the net
proceeds resulting from the sale of Registrable Securities under the
Registration Statement. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by such Holder. The Company and each Holder agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this Section 5(d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 5, each person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each officer, director, employee, agent or representative of such Holder shall
have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act and each officer, director, employee, agent or representative of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this Section 5(d).


(e)    The obligations of the Company and each Holder under this Section 5 shall
survive the repayment of the Debentures and exercise of the Warrants in full,
the completion of any offering or sale of Registrable Securities pursuant to a
Registration Statement under this Agreement, or otherwise.

8

--------------------------------------------------------------------------------



6.
REPORTS.



With a view to making available to each Holder the benefits of Rule 144 and any
other similar rule or regulation of the Commission that may at any time permit
such Holder to sell securities of the Company to the public without
registration, the Company agrees to:


(a)    make and keep public information available, as those terms are understood
and defined in Rule 144;


(b)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and


(c)    furnish to such Holder, so long as such Holder owns any Registrable
Securities, promptly upon written request (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144 and the Exchange Act, (ii) to the extent not publicly available through the
Commission’s EDGAR database, a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company with the Commission, and (iii) such other information as may be
reasonably requested by such Holder in connection with such Holder’s compliance
with any rule or regulation of the Commission which permits the selling of any
such securities without registration.


7.
MISCELLANEOUS.



(a)    Expenses of Registration. Except as otherwise provided in the Securities
Purchase Agreement, all reasonable expenses, other than underwriting discounts
and commissions and fees and expenses of counsel and other advisors to each
Holder, incurred in connection with the registrations, filings or qualifications
described herein, including (without limitation) all registration, filing and
qualification fees, printers’ and accounting fees, the fees and disbursements of
counsel for the Company, and the fees and disbursements incurred in connection
with the letter described in Section 3(g) of this Agreement, shall be borne by
the Company.
 
(b)    Amendment; Waiver. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended or waived except pursuant to a
written instrument executed by the Company and the Holders of at least
two-thirds (2/3) of the Registrable Securities then held by or issuable to all
Holders (without regard to any limitation or restriction on (i) the issuance of
such Registrable Securities or (ii) the exercise of any Warrants). Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.


(c)    Notices. Any notice, demand or request required or permitted to be given
by the Company or a Holder pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day and (ii) on the next Business Day after timely
delivery to a reputable overnight courier, addressed as follows:

9

--------------------------------------------------------------------------------



If to the Company:


Digital Angel Corporation
Suite 201
1690 South Congress
Delray Beach, Florida 33483

 
Attn:
Kevin McGrath

 
Tel:
(561) 276-0477

 
Fax:
(561) 805-8001



with a copy (which shall not constitute notice) to:


Winthrop & Weinstine, P.A.
Suite 3500
225 South 6th Street
Minneapolis, Minnesota 55402

 
Attn:
Philip T. Colton

 
Tel:
(612) 604-6729

 
Fax:
(612) 604-6929



and if to a Holder, to such address for such party as shall appear on the
signature page of the Securities Purchase Agreement executed by such party, or
as shall be designated by such party in writing to the other parties hereto in
accordance this Section 7(c).


(d)    Assignment. Upon the transfer of any Debenture, Warrant or Registrable
Securities by a Holder, the rights of such Holder hereunder with respect to such
securities so transferred shall be assigned automatically to the transferee
thereof, and such transferee shall thereupon be deemed to be a “Holder” for
purposes of this Agreement, as long as: (i) the Company is, within a reasonable
period of time following such transfer, furnished with written notice of the
name and address of such transferee, (ii) the transferee agrees in writing with
the Company to be bound by all of the provisions hereof, and (iii) such transfer
is made in accordance with the applicable law and the requirements of the
Securities Purchase Agreement, the Debentures or the Warrants, as applicable.
 
(e)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall be deemed one
and the same instrument. This Agreement, once executed by a party, may be
delivered to any other party hereto by facsimile transmission.
 
(f)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.


(g)   Holder of Record. A person is deemed to be a Holder whenever such person
owns or is deemed to own of record such Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more persons
with respect to the same Registrable Securities, the Company shall act upon the
basis of instructions, notice or election received from the record owner of such
Registrable Securities.
 

10

--------------------------------------------------------------------------------



(h)    Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof, superseding all prior agreements and
understandings, whether written or oral, between or among the parties hereto.
 
(i)     Headings. The headings in this Agreement are for convenience only and
are not to be considered in construing or interpreting this Agreement.
 
(j)    Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 


[Signature Page to Follow]

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first-above written.


DIGITAL ANGEL CORPORATION
               
By:
/s/ Kevin N. McGrath
   
Name: Kevin N. McGrath
 
Title:   President and Chief Executive Officer
               
IMPERIUM MASTER FUND, LTD.
       
By:
Imperium Advisers, LLC
                 
By:
/s/ Maurice Hryshko
     
Name: Maurice Hryshko
   
Title:   Counsel

 
 
12

--------------------------------------------------------------------------------